Mr. Justice Clayton
delivered the following dissenting opinion.
I do not concur in the foregoing opinion. ' We have decided that a Chickasaw Indian could not, under the treatjr, transfer his title, without the certificate of his competency.by the chiefs, and without the approval of the 'president. If his voluntary deed will not pass the title, without these additional requisites, I do not think an execution sale alters the result. In this case the Indian was probably located at the time of the sheriff’s sale, but whether he was competent or incompetent, an orphan or an adult, no where appears. If he were in the class of the incompetent, his land was to be sold by the general government, and the proceeds to go into the general fund of the nation; if he were an orphan, it was likewise to be sold by the government. If he were in the class of competent Indians, his land could only be transferred upon a certificate of such competency, the sale sanctioned by the agent, and approved by the president. This whole protection is withdrawn, if an execution sale intervene, and the title made to pass by the sheriff’s deed, against the express stipulations of the treaty. I therefore think the decree is erroneous.